DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/07/2022 has been entered.
Status of Claims
This is a Non-Final Rejection in response to Request for Continued Examination (RCE)  filed 11/07/2022 office action in response to application Serial No. 16/883,786. Claim(s) 1-20 have been examined and fully considered. 
Claim(s) 1-4, 7, 11, are 16 amended.
Claim(s) 1-20 are pending in Instant Application.
Response to Arguments
Applicant’s arguments, see Remarks, filed 09/28/2022, with respect to the rejection(s) of claim(s) 1-4, 7, 10-11 and 16 under 35 U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Park (US 2018/0338223).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-2, 4-8, 10-12, 14-17 and 19-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Maitra et al., herein, referred to as "Maitra" (US 2017/0069210; of record) in view of  Beaurepaire et al., herein, referred to as " Beaurepaire" (US 20150070131), and in view of Park (US 2018/0338223).
Regarding claim 1, Maitra discloses a method comprising: 
	processing sensor data collected from at least one sensor (see at least Para. [0037], “a location sensor (e.g., GPS or other location sensor in the access device 200 that determines geographic location) in the access device 200 may be used to determine vehicle location. For example, if the access device is a smartphone”) of a mobile device (see at least Para. [0027], “An access device may include a wireless computing device, a wireless communication device (e.g., mobile device 102a shown in FIG. 1 which may be a smartphone)”) to determine a set of observed time-sequenced semantic events (see at least Para. [0021, “a timestamp indicating the time the current location is determined. The system 100 may store the locations of the waypoints, such as the waypoints 120a or 120b, to determine the actual time of arrival (ATA) of the vehicle at a waypoint based on the received location and the timestamp”; and Para.“ The location module 130 determines the current location of vehicles for example based on information from the sensors 103 and detection times for the vehicles at their current locations. The ETA calculation module 131 determines ETA for a destination based on a current vehicle location and a detection time. The adaptive STA module 142 automatically updates STAs based on detected patterns”) associated with traveling within a transportation system (see at least Para. [0021], “FIG. 1 illustrates a transportation environment including a dynamic ETA and STA estimation system 100. The system 100 is able to gather vehicle location data from sensors 103, which may be a GPS in each vehicle but any sensor that can determine a location of a vehicle may be used”) that includes one or more sections where satellite-based data is unavailable (***Examiners notes that one ordinary skilled in art would understand when satellite-based data is  unavailable or a weak signal when traveling in unfavorable areas (i.e., “unavailable when a corresponding receiver is traveling underground (e.g., in as subway, airport trams, tunnel, etc.), sparsely available due to local interferences or weak satellite signals, or very inaccurate when near high-rise buildings” as the specification states***), wherein at least one semantic event of the set of observed time-sequenced semantic events is based on a turn angle value determined from the sensor data (see at least Para. [0031], “The route determination module 143 may determine a current route towards a destination for a vehicle to estimate ETA. The route determination module 143 can determine the current fixed route or non-fixed route towards the destination. The reporting module 144 can generate messages including ETAs and STAs to transmit to access devices 102 and external system 105”; Para. [0038], “FIG. 4 shows examples of routes 401 and 410 for which ETAs may be calculated by the system 100 for a destination on the routes based on actual time of arrival (ATA) at each waypoint. For example, in FIG. 4, the bus 110 travels on the fixed route 401 having fixed stops which are the bus stops in this example” and Para. [0040], “FIG. 4 shows that a route (e.g., route 410) may be a curved route or a route encompassing turns, etc. The ETA for a curved route is computed the same way as described above with respect to a straight route” *** Examiner interprets the computed curved route as the turn angle***; Para. [[0046], “the system 100 determines ATA of the vehicle at a waypoint on a route to the destination, for example, based on information from one or more of the sensors 103 shown in FIG. 1”); 
initiating a comparison of the set of observed time-sequenced semantic events against a set of 	known time-sequenced semantic events, a known piece of information, or a combination 	thereof associated with the transportation system (see at least Para. [0020], “Regarding STA adjustment, data is collected over a period of time to compare ETAs and STAs for every stop, and to compute the differences and use the differences over many samples to adjust
the STAs”; and Para. [0021], “The system 100 calculates an ETA of a vehicle to its destination in response to determining the ATA of the vehicle at a waypoint and comparing it to a STA for the waypoint to determine a delay. The delay is used to determine an ETA at the destination”);
	determining a direction of travel, a location (see at least Para. [0032], “The communication module 132 may transmit and receive messages over the network 106, including receiving data representative of content and associated data (e.g., location data) from and providing data representative of content to access devices 102 by way of the network 106. The communication module 132 may include and/or support any suitable communication platforms and technology for communicating with and transporting content and associated data to/from access devices 102 over a network”; and Para. [0057], “At 803, the closest bus stop of the current location of the bus is determined. An application program interface (API) may be used to query distances and/or directions to determine the closest bus stop on the route to the current location of the bus”), or a combination thereof of the mobile device (see at least Para. [0023], “The system 100 receives the message and calculates a delay, and adds the delay to an STA for the bus stop 104 to determine the ETA of the bus 110 at the bus stop 104. The ETA for the bus 110 at the bus stop 104 is updated again after the bus 110 is detected at the waypoint 120b in a similar manner. The system 100 may transmit updates of the ETA at the destination for the bus 110 to various systems. For example, the system 100 may send updates to user devices that subscribe to updates”) within the transportation system based on the comparison (see at least Para. [0020], “Regarding STA adjustment, data is collected over a period of time to compare ETAs and STAs for every stop, and to compute the differences and use the differences over many samples to adjust the STAs”); and 
	providing the direction of travel, the location, or a combination thereof as an output (see at least Para. [0028], “The data sources 107 may include any system that provides information to the system 100. The data sources 107 may include a government agency or another entity that provides route information, location of waypoints, geosection information, bus identifiers, STAs, schedules, etc.”).
***Examiner notes Maitra does not explicitly teach that semantic event of the set of observed time-sequenced semantic events is based on a turn angle value sensed data. However, the examiner interprets when the transportation vehicle is travel through the route in time-sequential order a computation of the turn angle determination in association with the sensor data that would be able to be determined***
	Maitra does not explicitly teach
	…a transportation system that includes one or more sections where satellite-based data is unavailable…
	Furthermore, Maitra discloses wherein at least one semantic event of the set of observed time-sequenced semantic events, however, Maitra does not explicitly disclose where …the set of observed time-sequenced semantic events  is based on a turn angle value determined for the one or more sections from gyroscope data included in the sensor data,
	…
	However, in the same field of endeavor, Beaurepaire teaches
	…a transportation system that includes one or more sections where satellite-based data is unavailable (see at least Para. [0031], “the system 100 may initiate when satellite-based location sensors are unavailable. Satellite-based location sensors may include GPS location sensors, which may directly determine a user's location. However, GPS location sensors, for instance, are often unavailable in underground subway tunnels. In addition, various platforms may be at the same location, but at different levels. Then, a system 100 may be unable to detect exactly which subway, rail, or platform a user may be using, despite knowing the user's GPS coordinates. Therefore, system 100 may rely on non-satellite-based location sensors to determine when a user has boarded or exited a transport means in order to give a user the most relevant transport means arrival times at various pre-determined stops along a user's route”)…
	Accordingly, it would have been obvious to one of ordinary skill in the art before the filing of the invention to further modify Maitra by combining …a transportation system that includes one or more sections where satellite-based data is unavailable… taught by Beaurepaire. One would be motivated to make this modification when the satellite-based data unavailable in order to convey that the system use the user selection to achieve greater accuracy in helping a user plan his route and time possible transfers in his route (see at least Para. [0046]).
	Neither Maitra nor Beaurepaire explicitly teaches 
	…the set of observed time-sequenced semantic events  is based on a turn angle value determined for the one or more sections from gyroscope data included in the sensor data,
	…
	However, in the same field of endeavor, Park teaches
	…the set of observed time-sequenced semantic events (see at least Paragraphs [0005], “This feature examines if the current trip has spatial or spatio-temporal similarity to trips in one of the trip groups. For each trip group, every trip within the group is compared to the current trip by origin and destination, travel path and time of day, in which the current trip and the trip in the group are considered similar if the matches are successful within predefined thresholds. A similarity of each trip group is computed as a fraction of similar trips in the group and is provided to the role classifier as a feature representing trip similarity to the group”; [0034], “The technology is capable of identifying a sequence of one or more transportation modes, participant roles, or other trip types from a recording representing a single trip or multiple trips. The modes of transportation that can be identified include: car, airplane, bus, train”; [0006], “We use the term "recording" broadly to include, for example, any collected, assembled, organized, stored, or accumulated set, sequence, or series of data items that together relate to, capture, involve, or reflect an episode, event, or other occurrence associated with travel or transportation. In particular, a recording may be associated with or represent one or more trips, and one or more recordings can be associated with a single trip”; and [0037]-[0038])  is based on a turn angle value determined for the one or more sections from gyroscope data included in the sensor data (see at least Paragraphs [0055], “Buses often make frequent stops the durations and intervals of which are fairly uniform compared to other transportation modes. The distribution of acceleration and jerk give complementary evidences in addition to acceleration and gyroscope based features for distinguishing heterogeneous types of motorized vehicles of which structure, size and weight differ”; and [0058]- [0060], “To detect a tilt, the instantaneous gravity direction is tracked by applying a low-pass filter on the series of acceleration measurements, then finding moments when the gravity estimate changes significantly then reverts back to the original value within a pre-defined interval. Simultaneously, turns and stops are detected from gyroscope measurements and GPS speed measurements, respectively. The detected tilting moments that match the detected turns and stops are considered as tilting due to leaning of the vehicle. The number of matched tilts and the fraction of matches over all occasions of tilts are used as features for the classifier”), 
	…
	Accordingly, it would have been obvious to one of ordinary skill in the art before the filing of the invention to further modify Maitra in view of Beaurepaire by combining …the set of observed time-sequenced semantic events  is based on a turn angle value determined for the one or more sections from gyroscope data included in the sensor data as taught by Park. One would be motivated to make this modification in order to convey that the trip mode detection accuracy is substantially sacrificed in the interests of lowering the latency of the response (see at least Paragraph [0015]).
Claim 2 the combination of Maitra, Beaurepaire and Park teaches the method claim 1. Maitra discloses further comprising: 
	determining a semantic event in the set of observed time-sequence semantic events based on sensed values of the at least one sensor at a point in time (see at least Para. [0031], “The location module 130 determines the current location of vehicles for example based on information from the sensors 103 and detection times for the vehicles at their current locations. The ETA calculation module 131 determines ETA for a destination based on a current vehicle location and a detection time. The adaptive STA module 142 automatically updates STAs based on detected patterns”), wherein the mobile device is at least one of a smartphone (see at least Paragraph [0027], “An access device may include a wireless computing device, a wireless communication device (e.g., mobile device 102a shown in FIG. 1 which may be a Smartphone)”), a fitness tracker, a gaming wearable, or a virtual reality wearable… 
	Maitra nor Beaurepaire explicitly teach
	wherein the at least one sensor includes at least one gyroscope and at least one accelerometer, and wherein the turn angle value, and a magnitude of a turn are further determined based on the gyroscope data and accelerometer data.  
	However, in the same field of endeavor, Park teaches
	wherein the at least one sensor includes at least one gyroscope and at least one accelerometer (see at least Paragraph [0039], “The sensors 32 and data sources 38 used by the technology can include, but are not limited to any one or a combination of any two or more of the following: accelerometer (3-axis), gyroscope (3-axis), magnetometer (3-axis), barometer”), and wherein the turn angle value (see at least Paragraph [0060], “turns and stops are detected from gyroscope measurements”) , and a magnitude of a turn are further determined based on the gyroscope data (see at least Paragraph [0060], “To detect a tilt, the instantaneous gravity direction is tracked by applying a low-pass filter on the series of acceleration measurements, then finding moments when the gravity estimate changes significantly then reverts back to the original value within a pre-defined interval. Simultaneously, turns and stops are detected from gyroscope measurements and GPS speed measurements, respectively. The detected tilting moments that match the detected turns and stops are considered as tilting due to leaning of the vehicle”) and accelerometer data (see at least Paragraph [0052], “For multi-axial sensors, such as tri-axial accelerometer or tri-axial gyroscope, the statistics are computed from the magnitude of instantaneous vector measurements”).  
	Accordingly, it would have been obvious to one of ordinary skill in the art before the filing of the invention to further modify Maitra, Beaurepaire and Park by combining wherein the at least one sensor includes at least one gyroscope and at least one accelerometer, and wherein the turn angle value, and a magnitude of a turn are further determined based on the gyroscope data and accelerometer data as taught by Park. One would be motivated to make this modification in order to convey that the trip mode detection accuracy is substantially sacrificed in the interests of lowering the latency of the response (see at least Paragraph [0015]).
Claim 4, the combination of Maitra, Beaurepaire and Park teaches the method of claim 1. Maitra discloses further wherein the semantic events include, at least in part, a change in elevation, an entry or an exit from a transportation vehicle or a transportation station (see at least Para. [0022], “vehicle is bus 110 with sensor 103a, and the bus 110 is traveling from the bus station 101 to the bus stop 104. In the example shown in FIG. 1, two waypoints 120a and 120b are between the bus station 101 and the bus stop 104. The sensor 103a for example detects when the bus 110 passes the waypoint 120a and a message is transmitted to the system 100. The message may include the bus information, bus detection time and waypoint location”), or a combination thereof, and…
	Furthermore,  Park further teaches the method further comprising: 
	processing barometer data included in the sensor data (see at least Paragraph [0039], “The sensors 32 and data sources 38 used by the technology can include, but are not limited to any one or a combination of any two or more of the following: accelerometer (3-axis), gyroscope (3-axis), magnetometer (3-axis), barometer”) to determine the change in elevation, the entry or the exit from a transportation vehicle or a transportation station (see at least Paragraph [0004], “A common mode of operation is to collect sensor data (for example, involving one or more of acceleration, gyroscope, magnetometer, position, velocity, or barometer, among others) whenever the mobile device associated with the sensor is thought to be moving, or thought to be associated with driving (for vehicular applications), or has undergone a significant change in location from a previous known position. The application collects data from the sensors until the mobile device has come to rest for a substantial amount of time”), or a combination thereo
	Accordingly, it would have been obvious to one of ordinary skill in the art before the filing of the invention to further modify Maitra, Beaurepaire and Park by combining wherein the at least one sensor includes at least one gyroscope and at least one accelerometer, and wherein the turn angle value, and a magnitude of a turn are further determined based on the gyroscope data and accelerometer data as taught by Park. One would be motivated to make this modification in order to convey that the trip mode detection accuracy is substantially sacrificed in the interests of lowering the latency of the response (see at least Paragraph [0015]).
Claim 5, the combination of  Maitra, Beaurepaire and Park teaches the method of claim 1. Maitra further discloses wherein the transportation system (see at least Abstract) is a multi-one-dimensional transportation system (see at least Para. [0016], “ETAS are updated in real-time to provide precise and timely ETAs. ETAS may be determined for vehicles that travel on a fixed route and that have fixed stops, such as a bus, train” ***Examiner interprets that a fixed route as the multi-one-dimensional transportation system***).
Claim 6, the combination of Maitra, Beaurepaire and Park teaches the method of claim 1. Maitra further discloses wherein the known piece of information includes a location of stations of the transportation system (see at least Para. [0022], “the bus station 101 and the bus stop 104. The sensor 103a for example detects when the bus 110 passes the waypoint 120a and a message is transmitted to the system 100. The message may include the bus information, bus detection time and waypoint location”), a time of arrival of vehicles of the transportation system, a time of departure of the vehicles of the transportation system (see at least Para. [0031], “The ETA calculation module 131 determines ETA for a destination based on a current vehicle location and a detection time. The adaptive STA module 142 automatically updates STAs based on detected patterns”), a travel time between different stations with the transportation system (see at least Para. [0021], “messages may be transmitted from the vehicles that indicate their current locations measured by the sensors 103. A message transmitted from a vehicle indicating its location may also include a timestamp indicating the time the current location is determined. The system 100 may store the locations of the waypoints, such as the waypoints 120a or 120b, to determine the actual time of arrival (ATA) of the vehicle at a waypoint based on the received location and the timestamp. If the message does not include a timestamp indicating when the measurement of the vehicle's current location was made, then the time the message is transmitted may be used as the timestamp if that time is provided in the message”), in-station mapping data, or a combination thereof.
Claim 7, the combination of Maitra, Beaurepaire and Park teaches the method of claim 1. Maitra further discloses wherein the semantic events are determined based, at least in part, on a departure acceleration, an arrival deceleration (see at least Para. [0038], “FIG. 4 shows examples of routes 401 and 410 for which ETAs may be calculated by the system 100 for a destination on the routes based on actual time of arrival (ATA) at each waypoint”), or a combination thereof, and…	
Furthermore, Beaurepaire further teaches the method further comprising: 
	processing accelerometer data included in the sensor data (see at least Paragraphs [0032], “The sensors that provide sensory information may include, for example, magnetometers, acceleration sensors, motion sensors, altitude sensors, light sensors, and noise sensors”, [0034], “Acceleration sensors may determine a direction of movement (associated with a device). For instance, the acceleration sensors may determine that a user is being conveyed along a route via a transport means since there is a Sudden acceleration associated with a user. For instance, if a pedestrian enters a tram, acceleration sensors would determine a sudden acceleration”) to determine the departure acceleration, the arrival deceleration (see at least Paragraph [0059], “the control logic 201 and sensor type module 203 may detect and identify various sensors associated with the UEs 101. For example, UEs 101 are often readily equipped with location sensors and other sensors that may provide contextual information regarding respective Us 101, including sensors observing acceleration, tilt, altitude, temperature, magnetic fields, etc. In one embodiment, the control logic 201 and sensor type module 203 may determine the various sensors available to the system 100 through UEs 101 and group the sensors by type. For instance, the control logic 201 and sensor type module 203 may distinguish between satellite-based sensors and non-satellite-based sensors”), or a combination thereof.
	Accordingly, it would have been obvious to one of ordinary skill in the art before the filing of the invention to further modify Maitra, Beaurepaire and Park by combining processing accelerometer data included in the sensor data to determine the departure acceleration, the arrival deceleration taught by Beaurepaire. One would be motivated to make this modification when the satellite-based data unavailable in order to convey that the system use the user selection to achieve greater accuracy in helping a user plan his route and time possible transfers in his route (see at least Para. [0046]).
Claim 8, the combination of Maitra, Beaurepaire and Park teaches the method of claim 1.  Maitra further discloses the method comprising: 
	determining a trajectory curvature (see at least Figures 4, 6-7, 9-10) of the set of observed time-sequenced semantic events (see at least Para. [0040], “FIG. 4 shows that a route (e.g., route 410) may be a curved route or a route encompassing turns, etc. The ETA for a curved route is computed the same way as described above with respect to a straight route”), wherein the comparison is further based on the trajectory curvature (see at least Para. [0050], “FIG. 6 also shows a curved line route 601. The same delay and ETA calculations are performed for the curved line route 601. This embodiment reduces the computational load on the system 100 without sacrificing the accuracy of estimating an ETA for a destination”).
Claim 10, the combination of Maitra, Beaurepaire and Park teaches the method of claim 1.  Maitra further discloses where the method comprising: 
	processing the output to perform at least one of: 
	mapping a geographic area (see at least Para. [0020], “Waypoints or geo-sections may be used to calculate ETAs. A waypoint is a point on a fixed route or a non-fixed route. A geo-section is a portion of a geographic area. For example, a geographic area may be divided into geo-sections based on time of traversing a segment or based on a length of a segment”); 
	providing navigation routing data (see at least Para. [0038], “Other data may be stored in the back-end transportation system, such as route data, information for waypoints, STAs,
etc., and this information may be downloaded to the access device 102 upon request or pushed”);  
	updating digital map data (see at least Para. [0037], “For example, if the access device is a smartphone, and the user is travelling on the bus 110 shown in FIG. 1, the access device 200 may determine when the vehicle passes a waypoint, assuming the waypoint location is programmed into the smartphone, to update the ETA at the destination”); 
	map matching the location to a digital map; 
	mapping an indoor area; and 
	navigating an autonomous device.
Claim 11, recites analogous limitations that are present in claim(s) 1, therefore claim 11 would be rejected for the same reasons above. Maitra discloses an apparatus comprising: 
	at least one processor (see at least Para. [0029], “The processor 140 may include one or more processors. The processor 140 may be a hardware processor including a central processing unit or other type of processing circuit”); and 46Attorney Docket No.: P9279US00Patent 
	at least one memory including computer program code for one or more programs, the at least one memory and the computer program code configured to, with the at least one processor, cause the apparatus to perform at least the following (see at least Para. [0030], “Components of the system 100 may include software, hardware (e.g., processor 140 and non-transitory computer readable medium 14) or a combination of hardware and software. The components may include machine readable instructions stored on the non-transitory computer readable medium 141”)…
Claim 12, recites analogous limitations that are present in claim(s) 2, therefore claim 12 would be rejected for the same reasons above.
Claim 14, recites analogous limitations that are present in claim(s) 4, therefore claim 14 would be rejected for the same reasons above.
Claim 15, recites analogous limitations that are present in claim(s) 6, therefore claim 15 would be rejected for the same reasons above.
Claim 16, recites analogous limitations that are present in claim(s) 1 and 11, therefore claim 16 would be rejected for the same reasons above. Maitra a non-transitory computer-readable storage medium carrying one or more sequences of one or more instructions which, when executed by one or more processors, cause an apparatus (see at least Para. [0035], “Computer readable medium 204 may be non-transitory and comprise any suitable medium which stores machine readable instructions to be executed by processor(s) 201. For example, the computer readable medium 204 may be non-transitory and/or nonvolatile, such as a magnetic disk or volatile media such as RAM. The instructions stored on the computer readable medium 204 may include machine readable instructions executed by the processor(s) 201 to perform the methods and functions of the system 100”) to perform: 
Claim 17, recites analogous limitations that are present in claim(s) 2, therefore claim 17 would be rejected for the same reasons above.
Claim 19, recites analogous limitations that are present in claim(s) 4, therefore claim 1 would be rejected for the same reasons above.
Claim 20, recites analogous limitations that are present in claim(s) 6, therefore claim 20 would be rejected for the same reasons above.
Claim(s) 3, 12 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Maitra, Beaurepaire, Park and in view of Venkatraman et al., herein, referred to as "Venkatraman" (US 20140107919).
Claim 3, the combination of Maitra, Beaurepaire and Park teaches the method of claim 1.
Maitra further discloses comprising: 
	trajectory mapping (see at least Figure 4, 6-7, 9-10 ) the set of observed time-sequenced semantic events to the set of known time-sequenced semantic events (see at least Figure 4; and Para. [0023], “STAs as well as ETAs may be updated by the system 100 and displayed on the mobile device 102a. The mobile app 112 may display a map 115 showing routes and current bus locations”), wherein the comparison is based on the trajectory mapping (see at least Para. [0021], “The system 100 calculates an ETA of a vehicle to its destination in response to determining the ATA of the vehicle at a waypoint and comparing it to a STA for the waypoint to determine a delay. The delay is used to determine an ETA at the destination)…
	Maitra, Beaurepaire in view of Park teaches wherein the gyroscope data is collected, however, neither reference teach where the data is collected by at least one micro electro mechanical system (MEMS) of the mobile device. 
	However, in the same field of endeavor, Venkatraman teaches
	the gyroscope data is collected by at least one micro electro mechanical system (MEMS) of the mobile device (see at least Paragraph [0059], “the mobile device 200 may also include one or more sensors 212 coupled to a processor 210. For example, the sensors 212 may include motion sensors to provide relative movement and/or orientation information which is independent of motion data derived from signals received by the wide area network transceiver(s) 204, the local area network transceiver(s) 206 and/or the SPS receiver 208. By way of example but not limitation, the motion sensors may include an accelerometer 212a, a gyroscope 212b, a geomagnetic (magnetometer) sensor 212c (e.g., a compass), an altimeter (e.g., a barometric pressure altimeter), and/or other sensor types. In some embodiments, the accelerometer 212a may be implemented based on micro-electro-mechanical-system (MEMS)”).
	Accordingly, it would have been obvious to one of ordinary skill in the art before the filing of the invention to further modify Maitra, Beaurepaire and Park by combining the gyroscope data is collected by at least one micro electro mechanical system (MEMS) of the mobile device as taught by Venkatraman. One would be motivated to make this modification in order to that the mobile device may combine the solutions derived from each of the different types of access points to improve the accuracy of the position data (see at least Para. [0051]).
Claim 13, recites analogous limitations that are present in claim(s) 3, therefore claim 13 would be rejected for the same reasons above.
Claim 18, recites analogous limitations that are present in claim(s) 3, therefore claim 18 would be rejected for the same reasons above.
Claim(s) 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over  Maitra, Beaurepaire and Park, and in view of Zeng (US 2012/0310516).
Claim 9, the combination of Maitra, Beaurepaire and Park teaches the method of claim 8. Maitra discloses the trajectory curvature (see at least Figures 4, 6-7, 9-10), however, Maitra nor Beaurepaire or Park does not explicitly teach wherein the trajectory curvature is specified based on a total angle, a centripetal acceleration, or a combination thereof determined from the sensor data.
	However, in the same field of endeavor, Zeng teaches
	the trajectory curvature is specified based on a total angle, a centripetal acceleration, or a combination thereof determined from the sensor data (see at least Para. [0024], “vehicle 10 may include vehicle dynamics measurement devices. The vehicle dynamics measurement devices may include one or more inertial measurement unit(s) (IMU) 70, accelerometer (s)72, speedometer(s)74, wheel speed sensor(s) 76, steering direction sensor(s) 78 or other devices. The device(s) may measure vehicle dynamics data including longitudinal acceleration, lateral (i.e., angular or centripetal) acceleration, yaw rate, speed, wheel rotation, steering direction and other vehicle dynamics characteristics of vehicle 10. The measured vehicle dynamics information may be transferred to system 100 via, for example, a wire link 40 or a wireless link. The vehicle dynamics data may be used by system 100 or another system in dead reckoning and other calculations”).
	Accordingly, it would have been obvious to one of ordinary skill in the art before the filing of the invention to further modify Maitra, Beaurepaire and Park by combining the trajectory curvature is specified based on a total angle, a centripetal acceleration, or a combination thereof determined from the sensor data as taught by Zeng. One would be motivated to make this modification in order to improve processing times, data storage efficiency, and measurement accuracy in vehicle location system according to the semantic events (see at least Para. [0037]).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BAKARI UNDERWOOD whose telephone number is (571)272-8462. The examiner can normally be reached M - F 8:00 TO 4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Geepy (GP) Pe can be reached on (571) 270-3703. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/B.U./Examiner, Art Unit 3663                                                                                                                                                                                                        
/JAMES M MCPHERSON/Examiner, Art Unit 3663